ORDER

WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed a petition for transfer to disability inactive status for respondent, John R. Heine, pursuant to a stipulation between them making such a recommendation and containing sufficient facts to establish a disability,
IT IS HEREBY ORDERED that respondent, John R. Heine, is transferred to disability inactive status and any reinstatement will be pursuant to Rules 18 and 28(d), Rules on Lawyers Professional Responsibility.
BY THE COURT:
/s/ M. Jeanne Coyne
M. Jeanne Coyne Associate Justice